UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1579




In re:   DONNIE WAYNE SHEFFIELD,



                Petitioner.




                On Petition for a Writ of Mandamus
                       (4:07-cr-00769-TLW-1)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Wayne Sheffield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnie    Sheffield     petitions          for    a   writ     of    mandamus

seeking an order compelling the district court to act on several

motions he has filed in that court.                    We conclude that Sheffield

is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.           Kerr     v.    United     States

Dist.    Court,      426   U.S.    394,     402       (1976);      United    States      v.

Moussaoui,     333    F.3d   509,    516-17          (4th Cir. 2003).             Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

             Sheffield     has    filed     motions      to    appoint      counsel      and

compel production of transcripts, but currently has no cases

pending before the district court.                   Thus, he is not entitled to

the relief he seeks.

             Accordingly,        although       we    grant     Sheffield        leave   to

proceed in forma pauperis, we deny his motion to expedite and

deny the petition for writ of mandamus.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        PETITION DENIED



                                            2